 

Exhibit 10.1

October 6, 2010

Christopher Sliva

Dear Chris:

Congratulations on your promotion to Chief Commercial Officer. This position
will continue to report to me.

Here are the specifics of your offer:

Effective Date

This promotion is effective immediately.

Base Salary

You will be paid $20,833.33 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $500,000, less payroll taxes.

Annual Incentive Opportunity

Effective October 1, 2010, you will be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive Plan with a target
amount equal to 75% of your annualized base salary, subject to the achievement
of certain financial targets for Morningstar and Dean Foods, and certain
individual objectives. For 2010, your annual incentive will be prorated for nine
(9) months as President - Morningstar and the remaining three (3) months as
Chief Commercial Officer. For 2011, your financial targets will be measured
against the Dairy Core business and Dean Foods.

Long Term Incentive Compensation – Special Promotion Grant

On October 6, 2010, subject to Compensation Committee approval, you will be
granted a long-term incentive target award of $100,000 in the form of restricted
stock units. Your actual grant will be calculated based on the closing price of
Dean Foods stock on the date of grant. The restricted stock units will vest in
equal installments over a period of three years, beginning on the first
anniversary of the date of the grant. In 2011, you will be eligible for a Long
Term Incentive grant commensurate with the position of Chief Commercial Officer.
The amount and nature of any future long-term incentive awards will be
determined by the Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

 

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401(k), Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), and more.

Conclusion

Chris, I continue to be impressed with your leadership at Dean Foods. I look
forward to your continued significant contributions to our Company.

 

Best regards,

/s/ Joseph Scalzo

Joseph Scalzo

President & Chief Operating Officer, Dean Foods

 

Agreed and accepted:

/s/ Christopher Sliva

Christopher Sliva

October 6, 2010

Date

 

2